         Case 1:20-cv-04719-JGK Document 12 Filed 08/27/20 Page 1 of 1
                                                     Application granted.

                                                                  SO ORDERED.
                                 Jacob Ginsburg, Esq.
                                  Jacob Ginsburg, Esq. PLLC       August 27, 2020
                                      One Concord Drive           New York, NY         /s/ John G. Koeltl
                                   Monsey, New York 10952                                John G. Koeltl
                                        ─────────                                           U.S.D.J.
                                  Telephone (845) 371-1914
August 26, 2020

Hon. John G. Koeltl, USDJ
US Courthouse, SDNY
500 Pearl St.
New York, NY 10007-1312

Re: Appellants Czin, et al. v. Appellees Aurora Commercial Corp., et al.(1:20-cv-04719-JGK)

Dear Judge Koeltl:

I represent Appellants in the above Appeal. I write to respectfully request a seven day
extension through/including September 8, 2020 to file Appellants’ Brief and Appendix/Record
on Appeal (i.e. perfect the appeal). Appellants’ Brief and Appendix/Record on Appeal are
currently due on August 31, 2020.

As per I.E of your Individual Practices: (1) the original perfection due date was July 20, 2020;
(2) one prior Appellants’ request (3) granted through August 19, 2020 (ECF #4); (3)(a) Upon
transfer of the Record below the Bankruptcy Appeals Clerk on the ECF Docket identified August
31, 2020 as the new due date for Appellant’s Brief; upon my August 13, 2020 letter inquiry, on
August 14, 2020 (ECF #8) you confirmed/Ordered August 31, 2020 as the new due date; (3)
Adversary Counsel for Appellees has consented (in what he termed a final consent) to the
requested seven day extension through/including September 8, 2020.

I am a sole practitioner, and am requesting a seven day adjournment on consent due to the
press of unanticipated motion practice in Weisner v. Google, et al (Case No.: 20-cv-02862-
AKH) where I represent Plaintiff. As a result, with the exercise of reasonable diligence I have
been unable to perfect the within appeal and am therefore requesting a seven day extension
of time to do so.

Therefore, good cause appearing, I respectfully request a seven day extension through and
including Tuesday, September 8, 2020 to file and serve Appellants’ Brief and Appendix/Record
on Appeal in the above matter.

Respectfully submitted,
/s/ Jacob Ginsburg ___
Jacob Ginsburg, Esq.
cc: Counsel for Appellees via ECF
